DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipating by Kam et al (US 2012/0212384).
Re claim 1, Kam et al disclose a first substrate (Sub5) including a first surface and a second surface opposite to the first surface; 
	a first conductive via (V1g) extended through the first substrate; 
	a second conductive via (120) extended through the first substrate; and 
	a third conductive via (another V1g via inside ref# 124) extended through the first substrate (Fig 2)[0036], wherein the second conductive via is disposed between the first conductive via and the third conductive via (Fig 2), the second conductive via is configured to connect to a signal source [0036], and the first conductive via and the third conductive via are configured to connect to an electrical ground [0036].
Re claim 2, wherein the first conductive via, the second conductive via and the third conductive via are linearly aligned with each other (Fig 2).


Re claim 8, wherein the first conductive pad, the second conductive pad and the third conductive pad are linearly aligned with each other (Figs 1, 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kam et al (US 2012/0212384) in view of Lin et al (US 2013/0223014).
The teaching as discussed above does not disclose wherein the first substrate includes fiberglass.
Lin et al teach the use of first substrate (30) includes fiberglass [0023]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the fiberglass with the substrate of Kam et al for reinforcing the substrate.

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 3-6, 9, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG V NGO/Primary Examiner, Art Unit 2847